Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Madam President, there was a great deal of confusion and uncertainty yesterday surrounding the voting on amendment 11 to the Virrankoski report. The aim of the PPE' s amendment was to delete the second part of the text of the report, with the first part remaining intact. The purpose of this amendment was clear, but the way in which the voting was to take place was not. This was due to the fact that those who submitted the amendment also applied for there to be split voting with regard to the original text. This was also requested by the socialists and the Greens/ ALE group. The EDD requested voting by roll call. The request of the latter was granted, the others were not. As such, the amended text has been brought to vote in a way unlike that which many Members could reasonably have expected. As a result, thirteen people in my group voted against their convictions. The difference was 16 votes and I am quite sure that there are at least three others who voted in error. I find it striking that an issue which is so close to many MEPs' hearts, namely absurdly high travel expenses, should be the cause of so much confusion. I hope that the way in which the voting took place will be good enough reason to allow a repeat vote during the second reading in December on what was voted on in the original text.
I shall give you an answer. Your remarks will, of course, be recorded in the Minutes of today' s sitting.
There is a golden rule in Parliament. We never go back on a vote. I am sure that you understand that to hold a vote that has already been held would set a dangerous precedent. However what you have said will be recorded in the Minutes of today' s sitting.
Madam President, the Minutes contain the sentence: "Since different Members have asked to change their voting behaviour with regard to this last vote, the Members Mr Van Hulten and Mrs Swiebel have requested a repeat vote." This concerns the same report that Mrs Buitenweg touched on. In my opinion, this is not right. The issue was not the fact that various members asked to change their vote, the issue was that many Members were unable to cast their votes. I would like to see this minuted. I should also add that the arguments brought yesterday for not having a repeat vote were not right either, in my opinion. I understand the rule that the same issue cannot be subject to voting twice. As far as I am concerned, however, this issue has not been voted on at all since many Members were unable to participate in the voting.
I have noted your remarks and, I am sorry, it is also the custom to stand when one has the floor. You did not know this and now you have been made aware of it.
Madam President, I would like to point out that in my intervention concerning the incident with the groups who presented a resolution on the fisheries agreement with Morocco, it appears from the Minutes that I was speaking on behalf of the Greens-ALE Group and this is not correct. At that moment I was only representing the ten MEPs who make up the ALE and I therefore ask for the Minutes to be corrected.
I remember perfectly well. We shall correct the Minutes to show this.
Madam President, you have quite rightly said that we should never have to vote a second time, yet this is precisely what we did yesterday. There were certain reasons for this as the roll call vote had been forgotten. However, yesterday afternoon, we had another attempt to take a vote for a second time. I call upon you, Madam President, and your colleagues, to reiterate the fact that once we have taken a vote, then that should, in principle, be the end of the matter and we should not keep on engaging in further debate as to whether to take a second vote. This principle, which you have made reference to here, should be stringently observed.
Madam President, it is not a point about the Minutes but about the problem that was mentioned in the Minutes. It does seem to me that the difficulties that many of us had yesterday were to do with the fact that the Vice-President in the chair was too quick to close the vote. And people who had their fingers on the button discovered that it was not registering.
Could the President and the Vice-President take careful note and discuss with the sessional services the need for a reasonable space between calling the vote and counting it.
(The Minutes were approved)
Madam President, I would like to clarify a point following my reference to last Monday' s regulation relating to the publication of a directory by the American Chamber of Commerce in Brussels which contained seriously erroneous information about me, about the MEPs in my Group and about several other MEPs. I have just received a letter from Parliament' s Secretary-General who says that there has been a mistake and that he never imagined that this directory would contain such partisan information. I take note of his words. We have agreed that he will write to the Chamber of Commerce, requesting that the directory be withdrawn and that a corrigendum be issued concerning the copies already in circulation. I thank him for reacting in this way which I think is appropriate, but obviously the matter is not over because we must now have this directory withdrawn from circulation altogether.
Thank you Mr Berthu. This information was indeed quite partisan and the Secretary-General tells me that the letter has already been sent to those concerned.
Votes
Poli Bortone (UEN), in writing. (IT) The fact that the Commission has waited until the last minute to ask for negotiations is certainly regrettable, especially considering the overall course of the whole affair, which already, in recent years, has experienced a conflict created in the institutional consultation framework, with regard to Parliament' s role in an agreement which has significant budgetary implications.
We are fast approaching 30 November and the new agreement appears to be at the conclusion stage. The Commission has therefore given little attention to the economic level of the Objective 1 and 2 regions which, as they depend to a large degree on fishing, are seriously concerned about maintaining employment in the sector.
No-one wants to call into question efficient instruments for cooperation with Morocco through negotiations, which reinforce, where possible, the interests of both the Community and Moroccan operators and emphasise the sense of solidarity which, moreover, even in sectors that are not purely economic, has been shown daily, especially between the countries of Southern Europe in the Mediterranean area.
The European fishing fleet which, I may add, is so careful to fish in accordance with specific legislation concerning the environment - closed seasons, fishing groups, bans on fishing with sweep nets and trawl nets etc. needs socio-economic compensation measures following an agreement which further limits its activity, including compensation for the processing industry.
One thing must be clear: the compensation must not be to the detriment of the agricultural sector, which has already suffered notable cuts in its budget. In this sense, the new FIFG regulation is fairly reassuring as it covers unforeseen events in the fisheries sector as well as the consequences of international agreements.
Finally, a remark on the role of Parliament, whose Members must act as observers in all the negotiation procedures in order to fully protect the interests of the European fishing fleet.
British beef and veal
The next item is the statement by the Commission on British beef and veal.
At the Florence Summit in June 1996, the heads of government agreed to take any decision on lifting the UK embargo "only and exclusively on the basis of public health and objective scientific criteria and of the judgement of the Commission, in accordance with the existing procedures, that these criteria have been satisfied."
The conditions for the scheme are very demanding. First the UK had to slaughter offspring, which could otherwise be eligible, of known BSE cases before the scheme could be operational. This cull continues for new BSE cases. Then, the only eligible products are: deboned meat and a limited range of derived products, from animals between 6 and 30 months of age and born after the effective feed ban, that is born after 1 August 1996. In addition to that, there are not only stringent conditions concerning the identification and traceability of both the animal and its dam, but also the absence of any suspicion of BSE in the dam. Finally, stringent specific controls and full compliance are required from the entire production chain.
These controls are under the competence of the UK authorities. But, prior to setting the date at which exports under the scheme were to commence, a mission of the Food and Veterinary Office to inspect the operation of the scheme was carried out. This led to a satisfactory conclusion and allowed that date to be set at 1 August 1999.
Just this year two inspections in the UK have already been dedicated to auditing the DBES controls, namely in April and again in October.
The opinion issued by AFSSA on 30 September 1999, concerning the lifting of the ban for bovine meat and meat products of UK origin, comes to an unfavourable conclusion on the basis of arguments related to scientific and control matters.
The scientific matters have been presented for opinion to the Scientific Steering Committee. Preparatory meetings took place on 14 October and on 25 October in the framework of the ad hoc BSE group. During these meetings, the scientific documentation provided by AFSSA was examined and supplementary hearings of epidemiologists from MAFF also took place.
A report of those meetings, in which a detailed analysis of the situation is provided, has been presented to the Scientific Steering Committee. This committee met in Brussels yesterday and is meeting today in order to discuss and draft an opinion on this matter. This meeting is still going on.
Consequently, at this moment, I do not have any information on the outcome of the meeting. I understand that my colleague, Commissioner Byrne, together with the chairman of the Scientific Steering Committee, will give a press conference in Brussels at 6 p.m. this evening on the outcome of the meeting of the scientists.
I can assure you that the European Parliament will be kept fully informed about the conclusions of the Scientific Steering Committee.
Madam President, the reason I believe France should immediately lift the ban on British beef is because Britain has met the requirements of the Florence agreement.
The Florence agreement reached between the EU heads of state and government on 21 June 1996 sets out five preconditions which the UK must meet before the beef export ban can be lifted. They are: implementation of a selective slaughter scheme. Introduction of an effective animal identification and movement record system, one that is fully in place. Legislation for the removal of meat and bonemeal from feedmills and farms. This is complete in the UK and not in the rest of Europe. Effective implementation of the Over Thirty Month rule, meaning that nothing over 30 months old can get into the food chain. Improved methods for removing specified risk material from bovine carcasses. These conditions have been met through the implementation of the control measures outlined above. The European Commission inspection visits verify that they have been fully and effectively implemented in the UK. This is the reason for my argument. I believe that the Commission has passed UK beef safe for export.
The Commission lifted the ban on British beef on 1 August this year. The key issue is no beef animal over 30 months old is allowed into the food chain in Britain. There has not been a case - and I repeat: there has not been a case of BSE - in an animal born after 1 August 1996 in the UK. That is very important. Nothing over 30 months old and no case of BSE in anything born after 1 August 1996.
There has been a selective slaughter of cattle born and reared alongside confirmed cases of BSE. There is a compulsory cull of offspring born to cattle with confirmed BSE.
The cost to British farmers is enormous. UK exports to the EU alone in 1995 amounted to almost GBP 500 million, of which nearly half was to France. Nearly half a million calves were exported from Britain to the rest of Europe in 1995 and that must deliver a message in itself.
The cost to farmers from the reduction of the value of the UK beef herd and by-products, along with the extra regulation, is estimated to be GBP 1000 million.
While the bureaucrats and the politicians argue, farmers and their families in Britain suffer. On 1 August this year when the Commission lifted its ban, 12 out of 14 Member States to which Britain could export lifted their bans. If France had new evidence as to the safety of British beef why did the French Government not bring this information to the Commission before the ban was lifted in August 1999 - why wait until now and delay and delay and delay?
People in Britain expect France to comply with European law and they also expect the European Commission to act decisively to end the illegal ban on British beef. The single market is fundamental to the very existence of the European Union and the illegal action by France throws the whole single market into disrepute.
Having a war of words on whose food is safest in Europe will only result in one thing: the destruction of consumer confidence in food from Europe wherever it is produced. We learned that lesson when BSE originally came in. The longer this dispute continues, the more likely there will be a boycott of French food by British consumers. Feelings are running high in Britain and the crisis must be resolved quickly, otherwise there will be tit-for-tat retaliation on both sides of the channel.
Three months after the lifting of the ban by the Commission, the Veterinary Committee is still considering evidence as to whether British beef is safe. This is unacceptable. The Commission accepted British beef was safe on 1 August when it lifted the ban. It must now act decisively and make France lift the illegal ban on British beef immediately.
Compensation must be paid to the British beef industry by the French government for the damage it has caused the industry. The longer this illegal action by France continues, the more it damages the reputation of the whole of the European Union.
Madam President, first of all I would like to thank Commissioner Fischer for his statement, and say to him that on Wednesday of next week we want either President Prodi or Commissioner Byrne to come to Parliament to make a clear statement on what measures the Commission intends to take following the publication of the scientific conclusions later today.
This new Commission must be seen to be acting decisively and if public confidence is not to be eroded we need action within days, not within weeks or months. Therefore I say to Commissioner Fischler that when you have discussions with your colleagues over the weekend, when you look at the scientific conclusions - when you meet as a College on Wednesday - we cannot have prevarication or fudge. We have to have decisive action based on a clear decision that would be taken at the scientific committee later today. Perhaps Mr Parish could send a copy of his speech to his own party leader because sadly in Britain his own party leader has been advocating a ban on French products in the United Kingdom. What we want here, President, is the scientific evidence to prove or disprove the French case and we want an immediate resolution.
We do not want the xenophobia and the jingoism that we have heard on both sides of the English Channel in the last couple of weeks. We want to make sure that farmers and their families are taken care of. We want to make sure that the British beef ban is lifted.
All of the evidence demonstrates that British beef is now the safest in Europe and, we believe, the safest in the world. It was this House, through its special committee of inquiry into BSE, together with the European Commission, that recommended the measures that have now been taken to guarantee the safety throughout the European Union of those who consume British products and British beef.
It is for the future of the European Union, it is for the future of our unity in the World Trade talks in November when we go to Seattle, that we need to have two of Europe' s major trading partners resolve this dispute. Can anyone imagine what it will be like when we open the World Trade talks, if there is still a dispute between the French and the British on such a fundamental issue? It will be used by our opponents to divide the European Union in these crucial talks.
I would pay tribute, President, to the National Farmers' s Union and to British farmers. This week we had the Vice-President of the National Farmers' s Union, Tim Bennett, here. He met my French colleagues from the Socialist Group and he put forward a compelling argument as to why the British beef ban should be lifted. He did not use the gimmicks that we have seen recently: the Liberal Democrat dragging a sack of British beef through the airport, hoping that some hapless customs officer would arrest her for a photo opportunity, or the Tories storming the Bastille two weeks ago in Paris, again for a photo opportunity.
The National Farmers' Union came here to meet Parliamentarians and to meet representatives of the Commission because they have a compelling argument. I want to thank those colleagues from Parliament who met representatives and British farmers and listened to that compelling case.
But I say to the Commission that the responsibility being shown by the National Farmers' Union can only last for so long. If the Commission does not act next week, if this drags on for more than a few more days, then the argument in Britain will shift. Those people who at the moment have been asking for calm and for no retaliatory action will not be listened to. Inevitably, this issue will escalate and I think it will do permanent damage to British and French relations.
I say to the Commission and I say to this House that over the next few days, we need calm: we do not want a trade war, we do not want an escalating trade ban. We want common sense and we want to base our decision on science because in the disputes that occur in the future - and there will be many on food safety because consumers are so concerned now about the food that they eat - the scientists, the objectivity and the independence of the scientists is absolutely critical. Who knows what issue we will need to refer to that Scientific Committee. It is critical that we base our decisions on the scientific evidence and if there is a clear majority today by the scientists to lift the British beef ban we expect the French authorities to act within days, and we expect the Commission to take the appropriate legal action if that does not happen.
Let me conclude on one final point. The one issue that has been highlighted by this dispute is the fact that we now need a European Food Agency in place as a matter of urgency. I would say to Commissioner Fischler that, when the College meets next Wednesday, please come forward more rapidly with a proposal to establish a European Food Agency because in my view, if that had been in place today, this dispute would never have arisen.
Madam President, I should just like to say before I start that it is a bit rich of Mr Donnelly to say that people should not have a trade war. Mr Brown, the British Minister for Agriculture, said himself that he would not be buying French food.
I am very disappointed that there is no solution today. I hope there will be a solution quickly. It is not doing any good to any of our farmers, whether they be French or British.
British beef is safe. Hygiene standards prove that British beef is safe; the scientific evidence has proved that British beef is safe. Other countries lifted the ban on 1 August. There have been no cases of BSE in the relevant age group - 6 months to 30 months old - since 1996. No cases at all. So why have the French not lifted the ban? I suspect it is because they have picked up our trade.
Nearly 40% of our trade with the EU was to France. No objection was raised by the French back in May when the International Veterinary Organisation adopted less rigorous conditions than those foreseen by the date-base export scheme. But all this argument illustrates the need for an independent food standard agency at EU level. It would prevent the undue influence of national bodies who quite often have a political axe to grind. It could look at EU practices across the whole of the European Union. It could point out the hypocrisy of France continuing the ban.
I have heard of some of the practices in France at the moment. I do not know how true they are, but I have heard of: French beef being sold in markets with the spinal tissue and brain still attached - the food agency could look at that; carcasses not inspected in France by qualified vets, unlike in the UK; pigs still fed bone marrow - the food agency could look at those cases; lower standards of farm hygiene in France; French supermarkets do not insist on seeing pesticide records. The list is endless, not to mention the sewage sludge. That has disgusted everyone. But I am not as worried about that as I am, perhaps, about the reports that offal and bonemeal are still being fed to French animals.
Before any food safety agency is set up, the Commission must examine all these cases in France as well. Stringent action must be taken against them if the Commission finds, through scientific evidence, that France is breaking any of the rules and that the food is not fit for human consumption, in the same way as it did on BSE.
I do not think the French were wrong to criticise Britain over some of the practices over BSE in the past. I felt the Conservative Government should have acted sooner. I felt they should have put more money into research sooner. But now we are BSE-free in the 6 months to 30 months-old exports. It is important to remember that.
But we must make sure that when the evidence comes forward tomorrow and when we hear the result, if there is no new scientific evidence - and I doubt there will be - that action is taken against France immediately if it does not lift the ban.
I hope France will see sense. I hope it will see sense for the sake of our farmers, for the sake of the French farmers, for the sake of the European Union and for the sake of the Commission. The Commission has to be seen to be acting firmly. If it fudges the issue, if it comes up with a compromise not based on scientific evidence, then the Commission will be brought into disrepute and consequently the whole of the European Union will be brought into disrepute.
Mr President, Commissioner, the French study confirms the finding that as regards BSE there are no definite scientific criteria regarding the cause, transmission and the incubation period, including for the human variant of BSE. Rather, the only thing that is certain is that BSE cannot be transmitted horizontally. This basic uncertainty and risk, including with regard to human health, not only applies in England but in France as well. There is no scientific certainty that there is no risk of BSE either in Great Britain or in France or, for that matter, in other European countries. In other words, the only absolute guarantee against becoming infected by BSE is if people do without animal protein completely or, qualifying that somewhat, if they purchase products where they can be sure that BSE has not occurred in the herd in question.
The tragic fact, however, is that those people who are affected today were most probably infected in the mid eighties to early nineties. The risk of becoming infected with BSE in Europe today is considerably less, very slight indeed, although there are no guarantees.
An embargo or an export ban does not fight BSE, rather it is simply a means of containing the disease and a way of implementing the European safety standards which the Commission has enacted. This has been the case in Great Britain, England and Portugal. Our Group has always maintained that this is not an English disease but a European problem. Thus, the criteria that are now leading to the lifting of the embargo are in keeping with the safety criteria which the Commission has laid down.
English beef is also eaten in England, and always has been. The European institutions, those of us who are politically active at a European level, also have to provide care for English consumers as well as make provision for them. Even if national provision is an overriding priority, it should also be a matter of concern for us. One simply cannot say that they should be left to their own devices!
It is clearly not possible to limit the incidence of BSE to certain parts of the body, as has been discussed previously. As you are aware, BSE or prions indicating the presence of BSE have been found in blood, even if these tests have not yet been validated. In other words, even though removing risk material is no absolute guarantee of safety, it is a valid safety measure, since in the carcass, of course, we have a decreasing order of incidence.
Commissioner, I have two further points to put to the Commission. You are also personally aware, through your exchange of letters with our Group, that we have always said that the lifting of the embargo must be associated with the introduction of tests. You have three tests that have been validated, and yet you are not applying them. It was a safety measure, Mr Fischler, but at the same time also a psychological one. We could have spared ourselves this Anglo-French conflict, also involving Germany to some extent.
My second point is as follows: You know that, back in 1997, Parliament wanted to introduce the label I for beef, a measure that was designed to safeguard consumers and allow them to make a decision. This was to have come into force on 1 January 2000. Instead of enacting the implementing regulations, you are now putting proposals to us to defer this labelling for three years. That is not a measure that engenders confidence!
Finally, I would like to come to the question of the Agency. An Agency is sensible and appropriate. You may also choose to call it an Agency but let us not get onto the slippery slope in this discussion where we start saying that we should have an independent Agency which the European Parliament will no longer have supervisory access to. We want to retain control. We did, after all, also sort out the BSE problem here in the European Parliament!
Mr President, I would nevertheless like to point out that by deciding not to lift the ban on British beef, France, in the case in point, is merely applying the Treaty which gives each State the opportunity to ban or restrict imports in order to protect the health and life of humans and animals. Personally, I am delighted that the precautionary principle has taken precedence over free trade.
The reasons put forward by France to justify its decision are not false pretexts masking some kind of protectionism. They are based on serious scientific arguments made by AFSSA, a totally independent scientific body. Its studies show that the BSE epidemic is far from being under control. I am not, of course, going to become embroiled in a war of figures, as there are quite a few other people who are ready to do so. Moreover, the British committee of experts does not contest these figures, which have been taken up by the director of Public Health in Scotland, who has stated, "I am aware of the fact that there is a risk to human health in this country."
Too many cases of BSE are occurring in cattle born after the ban on animal meal. How can this be explained unless we recognise the fact that the eradication programme implemented in Great Britain has still to be fine tuned? Furthermore, animal traceability has not been guaranteed. There is nothing to ensure that only animals born after 1 August 1996, aged between 6 and 30 months, are put on the market
France, moreover is not the only country to adopt this position. Although Germany has not formally decided to lift the ban, it is dragging its feet over applying it. Indeed, has the Health Minister herself not just announced that the ban would only be lifted at some point before Christmas? I think that the European Commission' s decision to lift the ban is more political than scientific, as the differences in interpretation and points of view within the European Scientific Committee demonstrate.
Past experience of the European Commission' s poor handling of, and shortcomings in, the BSE affair do not inspire me with any blind faith in its decisions, to put it mildly.
Of course, in the light of the campaign which has been conducted in the British press, I do not think we should stir things up as some here are doing. I think that we should keep our heads and help to bring calm in order to guarantee the best protection of our fellow citizens' health by keeping the risks to a minimum. Food safety has become something that society places great value on, something that I would say our fellow citizens are even demanding. This is why I feel that we should now ask the Scientific Committee to conduct more detailed scientific studies, taking the most recent data into account, whilst at the same time waiting for the screening tests which could be applied to live animals, and stepping up monitoring at all levels.
Only if these conditions are met will France be able to lift the ban with complete safety.
Mr President, nobody can dispute the fact that Great Britain is still the continuing source of an epidemic which has affected half of its beef herds. There will be more than 3,000 cases of mad cow disease in 1999, in spite of the measures that have been taken since the ban was declared in 1996. The persistence of this endemic raises a frightening question; whether there may be other means by which this disease is transmitted, apart from the ones we have seen so far, such as feeding animals with animal meal and transmission through the mother.
In the light of these fundamental questions, as in the case of GMOs, we must be as prudent as possible, and all the more so because we will soon have an effective scientific instrument - the BSE tests - which will enable us to judge the state of health of all herds. The scientific validation of these tests is imminent. So why should there be such a rush to force the lifting of the ban now, even though Great Britain has no beef that it can export and when these tests are about to be validated?
Nevertheless, the French government' s attitude is not entirely consistent. If, instead of abstaining at the Council, it had, like Germany, voted in favour of maintaining the ban in the absence of elements which are essential for traceability, the ban would now be in force, consumers would be safe, the tests would be able to clarify things for us, the great British people would have been spared the blast of nationalism from across the channel and our Conservative friends would not have had to disown the principle of sovereignty for which they feel legitimate affection.
Having said that, issues that are just as vital for human health as those surrounding BSE would not stand up to most close examinations. The whole issue of protecting our people' s health and food is at stake. Indeed, the crisis is fundamentally a result of the obstacles created by both the European Union and the WTO to the implementation of the precautionary principle, and we will only be able to implement the precautionary principle appropriately by regaining genuine subsidiarity, not by subverting it in the name of federalist and free trade ideologies.
As far as food safety is concerned, given the current state of the European Union, we know very well that we can only expect it to provide a minimal level of protection, and to provide reduced value rather than added value. Subsidiarity thus makes it a matter of urgency that we recognise that States have the right to derogate from any harmonisation measure as long as they intend to adopt regulations providing greater protection for public health, and for the environment too. It is essential to add this as an emergency measure to the next IGC agenda, and this is, consequently, a point that must absolutely be renegotiated in the framework of the WTO, otherwise any attempt to apply subsidiarity at the European level would be susceptible to being bypassed.
In Marrakech, the Commission forced us to surrender our freedom in the area of health protection. The burden of scientific proof, which weighs heavily enough on those wishing to protect the health of their population, puts a brake on applying the precautionary principle or actually prevents it. It is crucial that these measures be revised if the current crisis is to lead us in these two directions, which are closely linked. We cannot demand that the precautionary principle be taken into account at the WTO in Seattle when at the moment, we are denying this to Member States. If we do this, Mr President, Commissioner, some good will have come out of this crisis.
Mr President, let me say right from the outset that the UK Independence Party, my party - the members of which are so often dismissed as "little Englanders" - totally deplore the outbreaks of petty nationalism in the UK and France, over this beef issue
However, I find it ironic that the EU institutions - which introduced the ban on British beef exports in 1996 - and which exist to promote the unity and cooperation of European nations, have by their original actions, created a political situation which has directly led to this disharmony.
My party, which has a clear election manifesto to seek Britain' s withdrawal from the EU, notes that if the Commission had not interfered in the first place, back in 1996, individual nations would have been able to decide whether or not to buy British beef.
At that time, a number of countries, particularly South African and Botswana, were willing to continue to buy British produce. Without the EU ban, Britain would have been free to exploit alternative markets, and this crisis would not have arisen.
Now we have a classic demonstration that membership of the EU is bad for British business. It affirms my belief that it is about time that my own country recognised that our interests are best served by not being a member of this club.
Most people in the UK thought we joined a free trade area but this crisis demonstrates it is anything but that. While the UK has obeyed EU law to the letter, other countries are running a cart and horse through the rule book. The "level playing field" is about as level as the decks of the Titanic after it hit the iceberg!
Thus, while I wish the Commissioner well in his endeavours, I am afraid that whatever he does it will not be good enough. I, for one, will be urging my own government to leave this club and to rejoin the real trading world.
Mr President, I understand the position of our British friends, just as I understand the position of our Portuguese friends who are also concerned, just as I understood the position of our Belgian friends in the dioxin affair and just as I understand even better the position of the French in the sewage sludge affair.
But this is not the same thing. Atypical Creutzfeldt-Jakob is a terrifying disease which affects young men or women of around twenty years of age. First they lose the ability to move, to walk, they are confined to an armchair, their muscles waste away, they find it more and more difficult to breathe, they can see themselves dying and then die after six months. It is true that our British friends have taken precautions over traceability, that they have introduced a passport for cattle, that different types of meal have been banned since 1990, that conditions for the slaughter of animals have been changed, that lymph nodes, spinal marrow and lymphoid tissue are now removed and that only cattle less than thirty months old are exported. They have seen to it that the consequences of the terrible mistake made by the Demulder brothers in Yorkshire, which was the original cause of the disease, have been mitigated. It is nevertheless still the case that slaughter by means of a special pistol causes particles of the brain or lymphoid tissue to enter the jugular vein and from there they can reach the muscle mass. It is also true that there are still 3,000 cases every year in Great Britain, and that there are 40 cases of Creutzfeldt-Jakob, which is the upper limit for normal rates of occurrence. It is nevertheless true that there are 650 cases of BSE per million head of cattle. People say to me that the cattle that are exported are in perfect condition. That may be true, but the disease incubates for 15 or 20 years. There may be no clinical signs when the cattle are imported, but they may be incubating the disease, and so may the Englishman who has eaten the meat! It is also true that the first results of the screening tests show that cattle that are clinically perfect may in fact already be affected. I am sure you understand why there is still some doubt. It was thought that the disease was transmitted by different kinds of meal. These kinds of meal have been banned but the disease still exists. It was thought that the disease was transmitted from mother to calf, and there is undoubtedly a third means of transmission perhaps through scrapie, through the soil or through fodder. There are some accursed fields from which a herd is removed and then, two years later, a new herd is put there, which also contracts the disease. Perhaps the same thing applies to Creutzfeldt-Jakob disease. You can understand then, why the French food safety agency recommended not lifting the ban. People say to us that things would be different if it were a European Agency. Would they? So French biology is one thing and Brussels biology is quite another. This harks back to Lysenko who, in the days of the Soviet Union, told us that there was one biology for proletarians and one for capitalists. This is completely untrue! The laws of biology apply to everyone. Professor Dormond and Jeanne Bruger Picou are two of the greatest scientists around, as is Professor Dirringer in Germany, as is one of the Scottish consultants, who also has his doubts.
People tell me that the ban has been lifted, and that first Germany and then France is resisting. I must remind you that at the beginning of 1996, when five German states refused to accept British beef, the European Commission tried to bring a liability action against them when all that these states were trying to do was to protect their citizens. Then a few weeks later, the European Commission imposed the ban and admitted that the German states had been right. We all agree on opposing meat containing american hormones and to the use of somatotrophin, a lactation hormone, when there is no scientific evidence to say that it is dangerous. Somatotrophin can cause mastitis in cows, but if we were to inject ourselves with it, we might experience a swelling in the chest, but it would not kill us. How can we refuse to accept meat containing american hormones and somatotrophin, when there is no clearly established risk, and yet accept British meat which presents a serious risk? How can we make a case for Europe and the precautionary principle at the WTO, whilst refusing to apply the precautionary principle in the case of British cows? There is a hierarchy of standards, and top of the hierarchy of standards is the health standard, then the standard of international trade. After all, our British friends are just reaping what they have sown. It was an Englishman, Ricardo, who explained the laws of international trade and its comparative advantages to us. He explained to the Portuguese that they should produce wine instead of cloth because the English were better at producing cloth. Well, my dear British friends, you should realise that others are better than you at producing cows, and maybe you should stop producing cows. In any case, you have been punished for your sins, which result from excessive free trade practises and from an excessively ultraliberal approach, for that is the fundamental cause of this pandemic and of this disease that can be transmitted from animals to humans. We cannot take the risk of allowing young men of twenty to die just so that international trade may flourish.
Mr President, Mr Martinez will certainly be a hard act to follow.
The violence of the reaction from the Europeans across the channel to the measures taken by the French public authorities, in response to the recommendation by the agency that has already been mentioned here this morning, seems to be out of all proportion. It must be admitted that a three and a half-year ban is extremely harsh and that something that could be mistaken for a lack of goodwill can become the straw that breaks the camel' s back.
I know that livestock breeders are suffering enormously and, as a result, I received a number of them in my office on Tuesday. The British are currently trying to set their health concerns about meat from animals fed with banned products, against the health concerns of the French.
I would, however, like to clarify a few things. Firstly, the beef war: cattle have not been fed meat meal since 1990 and are thus are no longer a factor in this problem. Secondly, it is undeniable that legal action must be taken against all the practises that have been criticised, and these must be severely censured. Thirdly, France is the only European country, apart from Belgium, to have undergone an inspection from a team of experts from the Commission. Does this mean that the British are not committing any offence, even when we know that their exporters have not had any misgivings about exporting contaminated meal, which was banned in their own country in 1988? They exported it to the Community until 1990, the date of the European ban on these products, and to other countries for a long time afterwards.
I would like to add that measures have been taken in France too, for if there is a sick animal in the herd, the whole herd is killed. We have had 22 cases compared to several thousand in the United Kingdom. It has to be said that this is another reason for the French not to feel particularly reassured any more.
As Northern Ireland is not restricted and transit through France is legal, trade can nevertheless still take place with all European countries except France. For my own information, I shall now ask the European Commission for some technical details. Which European countries are currently buying British meat, and in what quantity? I think that this will shed some light on the matter. All the evidence suggests that French consumers have no blanket, a priori prejudice against British meat: you only have to think of the great quantities of British beef to realise that this is the case. Producers and consumers must realise that the current debate is primarily a debate among scientific experts, who must be allowed to make their case freely. Producers and consumers should also be aware that scientific facts evolve as new discoveries are made.
I hope, for everyone' s sake, that screening tests are quickly implemented. Once the scientific debate is over, everyone will have to face up to his or her own responsibilities. It is indeed vital that the meat on European consumers' plates is healthy. To conclude, I would like to say that I am delighted to see that throughout this crisis, governments and the respective professional organisations have finally sought to restore the calm that is essential for allowing a debate to progress, a debate which, all the evidence suggests, will not come to an end today, and I would simply ask the British Minister to adopt the same measures adopted by the French Minister.
Mr President, Commissioner, it is crucial for all of us that we can guarantee the safety and quality of our food.
To this end, the French government has established the French food safety agency in order to make a better scientific assessment of the risks from food. It was thought to be essential that France should have an authority which will enable it to make decisions on a rigorous, scientific basis, completely independent from any outside power.
Just imagine the things that people would have said if the government had not taken the scientists' advice when their conclusions were negative! Nevertheless, we must not allow psychosis to take hold. It is also quite unacceptable to stigmatise the British farmers who have suffered a great deal and who have made Herculean efforts. We cannot ignore their desperate plight.
On the other hand, nobody will come out of a trade war unscathed, least of all the European Union. Let us not give anyone a stick with which to beat us, and let us not play into the hands of the anti-Europeans who are shamelessly exploiting the situation. Those people who do not want Europe are making shameless use of any pretext to set the public against Europe. It is so easy to use emotion, but let us not forget that it is entirely thanks to Europe that we are able to have a free market and actually trade our products.
If the European Union did not exist, today, whenever we are confronted with a problem, our borders would close and that would be that! We would not be here holding a debate today.
The European Scientific Steering Committee must express its views on the relevance of the French arguments because, on Monday, the ad hoc group, which gathers together European prion disease specialists, was not able to reach a unanimous conclusion and passed the results of its study to the European Scientific Committee. This committee must take a decision, and we are all waiting to hear the opinion of the Commission, which must take responsibility. It will take responsibility, and we feel sure that it will do so in a way that will not affect high standards of protection. It was scientists' recommendations that triggered the crisis, and scientists will be the ones to get us out of the crisis.
We now have the opportunity to make use of a test which will allow us to screen incubating animals. We will have to see if it is possible to set this up quickly, because although there is no such thing as zero risk in food safety, it is our duty to make use of all possible means to reassure our citizens that everything has been done to prevent mistakes, particularly where food is concerned. The Commission could propose complementary measures which would allow us to feel completely reassured.
I would like to add that, of course, everyone should keep their own house in order, and that includes France. All those who have led our countries into mad agricultural practises must be roundly condemned. It is quite easy to see today that the race for profits leads to appalling events and terrible paradoxes. At a time when manufacturers have had no misgivings about turning ruminants into carnivores, there is still hunger in the world.
Scientists make their recommendations and politicians make their choices, which are not always easy to make. The problem is really one of knowing to what extent we can take on a risk when one exists. This is exactly why the precautionary principle has been developed.
We will only come out of this crisis by working together, and we will come out on top, because we cannot allow our credibility to be damaged. All our consumers want to know what they are eating, and they want to be sure that they can trust us.
Mr President, Commissioner, this debate and situation have come at the worst possible time for the EU and is causing a lot of harm. Just think, ladies and gentlemen: we should and must defend the European agricultural model at the WTO talks in Seattle.
We have made a decision that there should be no import ban on British meat but, nonetheless, within the EU - an EU which should represent a free economic area at its best - a decision is being made to impose an import ban. This is an absolutely inconceivable situation! The English have had to suffer the inconveniences of BSE for quite long enough. They have done all they can to get the problem off the agenda and solved. That was a very commendable thing. It seems inconceivable that we should take a joint decision to lift the ban on the export of British meat, and yet we decide, for our part, that the ban on importing it has not been lifted at all.
Just think of the future, when we are discussing EU enlargement. Let us take the example of Poland. If Poland' s agricultural standards quickly reach the average standards in the EU, it will just about be able to feed the whole of the EU on its own. That is why we must defend the European agricultural model at the WTO talks, so as to safeguard exports in the future since, in the years and decades to come, we will not find a solution to the problems of agriculture anywhere else but in exports. These are basic principles.
In a way both England and France are guilty: it is a case of the pot calling the kettle black. If, in Finland, my country, we were to make feed which had had sludge added to it, that plant would be closed down the next day - you can be quite sure of that. There is no way you can produce feed from sludge. We in the EU are allowing this situation to continue, although it was banned in 1991.
We will certainly have to take a good look at ourselves and contemplate what sort of image we want to present to the outside world, and how we should accomplish that, in this very difficult and delicate situation, when we join the WTO talks and when we consider the issue of EU enlargement and what the future will look like. These sorts of crises have to be dealt with very quickly. We can do it by ourselves, and only by ourselves, and we must do so as quickly as possible.
Mr President, it is regrettable that again today we are having this debate in the absence of a decision from the committee currently meeting in Brussels. It is also regrettable that this debate has taken such a hysterical tone in certain parts of Europe, fuelled by some of the London-based media in particular.
We would all agree that food safety and public health issues must be regarded as the highest political priorities throughout Europe, but British beef, as stated again today by Commissioner Fischler, has satisfied the public health objectives set by the European Union. I wonder whether the Commissioner, in his summing up, can state that every other Member State now meets equally high standards in beef production and slaughter.
I also regret that this matter has been allowed to be portrayed as a battle between Britain and France, because it ought to be an issue between France and Europe. Here we have just ended a period of the most difficult conditions being set by the European Union on the British beef production industry, conditions which have been met, and therefore action to implement the lifting of the beef ban should be taken decisively by the Commission.
My group colleague, Mr Graefe zu Baringdorf, referred once or twice in his speech to "English" beef but of course the UK consists of four distinct countries and in Scotland, where I come, from the beef farmers are rightly entitled to feel badly treated because we did not have a significant BSE problem in the first place. These conditions set by Europe have been met and still we are not able to export. Our farmers rightly wonder what was the point of all of the pain they went through over the last few years in order to meet the high standards which have been set and which have been met. What would be the point of having more years of discussion and of setting up a European food standards agency if its recommendations were not to be implemented? The issue here is that if we are to have European standards then surely we must be entitled to expect that these standards are accepted by the participating Member States.
Our consumers must be protected in relation to food safety, but consumers are also entitled and intelligent enough to make choices. I am quite convinced, as a resident of Angus in the heart of Scotland' s Aberdeen Angus beef production country, that consumers in France, as elsewhere, would choose Scottish beef if they were allowed to do so.
Mr President, I would first like to state that I am in favour of the precautionary principle in an area where consumers' health is under direct threat, but the discussion taking place here between the supporters of the ban and their opponents is nothing but hypocrisy. Everyone knows that both the good and the bad arguments in favour of consumer protection are used above all as weapons in a trade war and as arguments in shady manoeuvres in domestic politics. It is therefore total hypocrisy to blame farmers and their interests and to set them in opposition, explicitly or implicitly, to the interests of consumers, without censuring the part played by the large capitalist groups which produce and supply cattle feed.
In Parliament we hear endless praise for companies' competitiveness, for their right and even for their duty to maximise profits. Well this is the result of this race for profits in an area which affects health and food safety! Along with the carcinogenic consequences of asbestos, spongiform encephalitis is yet another time bomb laid by industry' s capitalist management.
Whether the European Parliament adopts a position in favour of the embargo or of lifting it, the basic problems will not have been addressed. There will still be companies that cut corners on the investment necessary for studying the danger posed by new products. There will still be companies, such as those that produce asbestos, that continue to pass the dangers on to their workers and to consumers; companies which, in all conscience, will continue to run the risk of poisoning and even murdering people, in order to make a little more profit.
Mr President, following the excellent interventions by Mr Souchet and Mr Martinez on maintaining the French ban on British beef, I would just like to add three observations, from the legal, moral and political points of view.
From the legal point of view, it is obvious that the French act of 1 July 1998, establishing the Agency for food safety, infers that France has sovereign power to safeguard the health of its citizens. It is equally clear that Article 95 of our Treaty, in the way it has been reinforced since Amsterdam, says the opposite, out of an absurd desire for standardisation. This kind of contradiction between national law and Community law also exists in the area of hunting and in many other areas, as if governments were signing abstract European commitments whose aberrant practical consequences they only discover later. In this type of contradiction, the ultimate yardstick can only be the free choice of each nation; otherwise the whole European system will explode.
We must also consider the moral dimension of this business. There is of course a superior moral principle which requires a government to safeguard its citizens' fundamental interests. But neither must we lose sight of the fact that the catastrophe that was mad cow disease which struck our British partners could have struck in any one of our countries, as we all practise the same policy of high productivity in agriculture that goes against nature, and which is more and more subject to the worldwide doctrine of free trade.
As far as this policy is concerned, all Member countries share collective responsibility. I would not say that this applies to all sectors of our relationships within Europe; nor would I say that about our relationships with third countries, but within the Union, there is undeniably a common agricultural policy and a joint responsibility with regards to this policy. This is why we should find it understandable that the European budget gives particular help to British livestock farmers. And whatever you say about it, there is no shortage of money! Only yesterday, Parliament' s Federalists found the means to set aside EUR 60 million - yes, EUR 60 million - for a unified statute for MEPs which would be completely useless and which, moreover, has not yet been decided.
Finally, the political dimension and political thinking: how can we get out of this mess? Well, beside the compensation that I have just been talking about, I think that the only solution to this business is to make screening tests available as quickly as possible. Until then, the principle of prudence must prevail; otherwise, our citizens' trust will be broken a little further.
In broader terms, we should agree on the need for high-quality farming, which will respect the environment as well as consumers' health, and which will ensure our self-sufficiency in food production. But this kind of farming requires Community preference, which we should now go and fight for in Seattle.
I think that a positive outcome of today' s debate would be to reach agreement with the British in recognising that this must be one of our main priorities.
Mr President, Commissioner, scientific checks in France have allegedly brought new findings to the subject of BSE. Allegedly! I am not a scientist, I am a farmer, a consumer, a politician, but I say to you quite candidly that I am not always ready to trust science for it is all too often the case that scientific findings come out in favour of the parties who commissioned the inquiry. There are countless examples of this in everyday life. I will give you one such example. We are currently awaiting the findings of the Scientific Committee with some trepidation and I believe that we will be continuing this discussion this evening and next week in Brussels.
We all know the expression, "two lawyers, three opinions" . Where I come from, it goes, "two scientists, two opinions" . And for why? We once had a case of trying to find a location for a waste disposal site, the application for which had been turned down. The assessment of the district scientists was that the subsoil was watertight, while the local authority scientists maintained that the subsoil was as watertight as a bathtub without a plug!
I admit that this topic is now actually far too serious. We can have a very emotional discussion here this morning on this subject of BSE, but this does nothing to help either British farmers or European consumers. It is also of little help when we, as European MEPs, refer to current contraventions of internal market regulations. An infringement of the Treaty is an important topic for all of us involved in European politics but, as an MEP in my constituency, I cannot use this at the moment as an argument to circumvent a political discussion on this topic.
While we sit here and discuss this issue, we are driving more and more consumers away from the meat counter. As recently as the last plenary part-session, we made a renewed call for more stringent food safety and improved consumer protection. Commission President Romano Prodi made it clear during the debate that he would make the safety of foodstuffs his priority and the Commission wants to, and must, set up a new chapter in consumer policy. The most recent developments in the BSE crisis, in the "beef war" , involving not only France and Great Britain but Germany as well, where the federal Länder are currently adopting a very negative attitude, clearly demonstrate, Mr Fischler and Mr Byrne, too, the difficult task that we are faced with and the enormous challenge we have before us of creating a responsible and transparent consumer policy.
Economic interests represent one side of the coin, consumer protection the other. I nevertheless believe, as I also said at the beginning, as a practical person I have a great deal of trouble with the results, that we should take the objections of the authorities very seriously. I eagerly await the outcome of this evening.
Mr President, like Mr Graefe zu Baringdorf, who spoke earlier, I was a member of the special Committee of Investigation into BSE. He would endorse my recollection that we added a whole series of special precautionary measures which would be needed before British beef could be deemed to be safe again. Those, along with the five Florence agreement provisions were all enacted. It was only then, after a three-year delay, that the beef ban was lifted in the strictly controlled terms that have been described by others in this debate.
The logic of the case now being put to the Special Scientific Committee is that we should, in effect, overrule its previous hearings and reintroduce the beef ban across Europe. What else could the Scientific Committee say if it were to eat all its previous words? Surely what we should be doing is building on the kind of precautions which were introduced in the United Kingdom as a result of the BSE disaster. That means looking at the present position and not going backwards but asking how we can build in additional safeguards and precautions after they become available and bring a greater sense of urgency to the study of some of them, particularly live and post-mortem tests for cattle.
Others have already said in this debate that we should have a European Food Agency looking at the kind of health precautions we need. That would include some things which are not yet present in other European countries. It would include the removal of MBM from the whole of the food, animal and poultry chain. That does not happen in some other countries. It means the rigid separation of risk materials, which again is not fully enforced. It means strict precautions against the kind of illegal practice which the Commission very promptly discovered in the matter of the adulteration of the bovine food chain by human and animal waste, which has happened recently in some other countries.
The precautionary principle has to inform our policy but it must be on the basis of common principles, a hierarchy of standards which places health at the top. That is why the UK Government was the first to introduce the notion of a food standards agency, while Europe is still talking about it. That is why the DBES scheme specifically excluded anything about which there is still, or has been, a scintilla of doubt, including meat which is not deboned.
Mrs Roure touched on the dangers of xenophobia in this debate. I want to salute the speech she made. It was very much in the spirit of the entente cordiale. It would be terrible for us, at this stage, to collapse into jingoism on either side of the Channel. I agree with the president of our own National Farmers' Union who said this week that what made him most angry were people who were trying to make cheap political capital out of the tragedy that has engulfed his own members.
The clash between two Member States over this unilateral ban could be disastrous. It will damage the single market. It will cost jobs if there are reciprocal sanctions and bans; and it will humiliate us if we turn up in Seattle bitterly divided and a quarrelsome rabble when we need to have a common front against the United States.
We understand that Commissioner Byrne is to return from Dublin to Brussels today to chair a press conference with Mr Pascal when the Special Scientific Committee reports. He knows exactly what the problem is for the Commission and for European cooperation. I should like you, Commissioner Fischler, to convey to him, in the words of his own national poem that gloomy verse: "the best lack all conviction and the worst are full of passionate intensity" . We want to see some passionate intensity from the best on this issue. We want to see people coming together and helping Europe to come together with the kind of undertakings which Parliament has called for, which the special Committee of Inquiry called for, and which alone will stop us degenerating into a Europe in which the European idea is the first casualty.
Mr President, Commissioner, it is true that we are not proud of the situation in which the farming profession finds itself today. But you can be assured that I shall not be speaking just as a Frenchwoman, but primarily as an ecologist and as a European. This is why I am fighting for the environment, and particularly for the precautionary principle, as much for Great Britain as for France, Spain and the countries of Southern Europe. This precautionary principle is, for us, a political line which must be followed in order to guarantee food safety itself. In France, it was under pressure from the people, from consumers, and of course from ecologists and Greens, that this agency for food safety was established. The agency made a recommendation, and of course the French government acted on it. Therefore people cannot refuse to accept the French position, all the more so as we are calling for this type of agency to be established at a European level. Of course, I hope that MEPs and the Commission will follow the recommendations of this future agency once it has been established. But we must spare a thought for the farmers. Mad cow disease dealt them a terrible blow and they barely recovered from it. It is completely unacceptable today to allow the situation to become poisoned by letting citizens from the same profession within the European Union stand in opposition to one another. The distress of British farmers is quite understandable. It must, nevertheless, be pointed out that the farming that is responsible for the situation in which all European farmers now find themselves, or at least a large proportion of them, is a result of a farming policy that emphasises high productivity. Therefore, it is our responsibility today finally to radically modify the European Union' s farming policy. Moreover, we have assumed our responsibilities towards the WTO and is the European Union not in the same situation in relation to the United States that France is facing today in relation to the European Union? We cannot reject, on the one hand, the supposed legality of the WTO' s position on meat containing american hormones whilst, on the other, invoking the European raison d' état in order to reject the precautionary principle that France is proposing. The Greens are asking the Commission for concrete and urgent proposals even if today, the experts have not yet given their verdict.
Commissioner, you are familiar with the current situation, and you know that it has been going on for a long time. It is really crucial to put forward proposals in order to reassure European consumers as well as farmers.
Mr President, cattle in England was fed with the ground carcasses of animals and foreign prions caused BSE. In France sludge has been mixed with animal feed, which has also contained human waste, because of its urea content. In Belgium, fats have been mixed with animal feed, and the fats, when heated, have produced dioxins.
The EU and Mr Fischler, the Commissioner responsible for agriculture, are very much to blame for many problems, but the real guilty parties in these matters are the national governments. The basic problem is animal feed. It is the most important stage in the food chain. The solution to this problem is not to establish an army of EU officials to oversee the work of farms. The solution is a national one. The national authorities must dare to monitor farms and their production. Perhaps that way the illegal use of hormones will also be discovered. In any case, this issue will best be resolved by adopting the practice of food labels that indicate the origin of the produce.
Mr President, the embargo on UK meat imposed by France raises, in my opinion, two kinds of issue, both of notable importance and significance for the future of the Union. On the one hand, there is the need to give substance to the very existence of the European Union by implementing in all the Member States the decisions made by the competent bodies on matters relevant to the Community, particularly in cases like the one we are addressing today which are liable to invalidate one of the fundamental premises of the Union itself - the free circulation of goods. On the other hand, there is the requirement to protect consumers, which is one of the absolute priorities and which is so important as to justify even national choices that contrast with Community decisions, provided that they are justified on scientific, health and hygiene grounds.
The appraisal carried out on both of these kinds of issues cannot be reduced to specific for or against positions being taken in Parliament regarding the French decision. It is up to the other institutions to decide on the validity of the legal premises and, in particular, on the health grounds given by the French authorities. In this regard, we are waiting impatiently for Commissioner Byrne' s press conference this afternoon. An in-depth Parliamentary debate leading to a political assessment on someone' s behaviour would be misleading, and, above all, it would not contribute to the overall smooth functioning of the European institutions. On the contrary, what seems appropriate and desirable is for us to use these opportunities as well to continue the work of bonding the Community institutions together. This is something that Parliament, under the mandate conferred on it by all the Europeans it represents, must take responsibility for, incorporating the role performed up until now by the national governments in the construction of the Community. Moreover, Parliament must, with increasing commitment, perform that function of acting as a counterbalance to the Executive, that is, the Commission, which is a characteristic of all modern democracies.
Returning to the case in hand, I believe that Parliament should not ask the Commission to investigate the existence of recommendations made by national agencies responsible for food safety that conflict with Community decisions. Instead, I think that it should ask the Commission and other competent Community institutions to draw up reports on what has been done as regards these decisions, in order to enable Parliament to formulate critical assessments which are a preliminary step towards perfecting the Community legislation in force on this subject.
Mr President, I have certainly enjoyed some of the speeches today, not least the opening speech by Mr Donnelly where he seemed to be criticising the failure of the French and the British governments to achieve any solution to this escalating trade war. I would remind Mr Donnelly that both the governments in France and the United Kingdom are socialist governments. It has just been revealed that the Minister for Agriculture from his party in the United Kingdom has not even been in dialogue with his opposite number in France, which is ridiculous when you consider the way tempers are getting raised in the process of this trade war.
But I can understand some of the rage felt by farmers and consumers in Great Britain when they hear that sewage sludge has found its way into feedingstuffs in France, when they hear that the British Government has known about that since June but has not chosen to raise the matter with the European Commission and when they know that in Britain we are still slaughtering 60,000 cattle a month because they are over 30 months of age and cannot enter the food chain. Otherwise these are perfectly healthy cattle. They are going to incineration after they are slaughtered and then their ashes are dumped in landfill sites. This will be seen as one of the great mistakes of this entire century as far as agriculture is concerned.
There is rage when we know that in France there is also BSE - 22 cases so far this year. Yet even injured and diseased animals which die on the farm are finding their way into rendering plants and the tallow from these animals is finding its way into the pharmaceutical industry, into the cosmetic industry and therefore into the food chain. There is no level playing field, as other speakers have said.
I hope that we can find a diplomatic solution and we must do everything within our power to do that. I appeal to the Commission and to the UK government to put pressure on France to comply with the findings of the Scientific Steering Committee, whatever those may be later today.
Commission. (DE) Mr President, ladies and gentlemen, first of all I would like to thank you above all for the manner in which today' s debate has been conducted. I believe that it was an exemplary debate which will contribute considerably towards allowing us to bring the discussion back to the realms of objectivity. Essentially, I can draw the following conclusions from this debate: Firstly, I am deeply convinced of the fact that we have to base our decisions, and also the decisions of the Commission, on the judgement of independent, and this is an important point, independent scientists, as well as on the state of the art.
Nor should we overlook the fact that the cause of the entire BSE problem lay in the fact that this principle was disregarded, that decisions were taken for market reasons, for economic reasons, without appropriate consideration being given to the health issue. We should therefore take care to avoid making a similar mistake again by heading in one direction or the other. For this reason it would also be wrong for us to draw our own conclusions without being aware of the conclusions of the scientists who are at this moment discussing the issue in committee. We must await the verdict from the Scientific Committee which is made up exclusively of independent scientists.
What we must then do, and I take this very seriously, is act immediately, so that we are doing more than just waiting and I am quite prepared to also communicate the message, which I am announcing here, to President Prodi and to my colleague David Byrne. I am quite prepared to ask you if this debate could then be continued on Wednesday, incorporating the conclusions drawn by the Commission.
This French report essentially discusses four elements. One of these elements is application of the tests that are now available. I am not of the opinion that these tests should be used solely for placebo purposes, but in this regard as well we should base our decision, as indeed we have done, on scientific fact. I am convinced that these tests can render a valuable service in supervising the events on a Europe-wide basis and they should also be applied to this end. As to the extent that they may be used over and above this, we should certainly be careful on one point, and that is in believing that we have a one hundred percent guarantee, and that we can give a one hundred percent guarantee that we can distinguish between meat which may pose a risk and that which does not. However good the tests are, they are not one hundred percent reliable. In this regard as well, we cannot dream of a zero risk.
Should the scientists put forward new recommendations in this matter, we should obviously be more than ready to examine these recommendations accordingly as well. As far as supervision is concerned, I agree with those here who have demanded that the level of supervision be comparable throughout Europe and that it is not sufficient to have a working system of supervision in Great Britain alone. We are not, however, carrying out inspections only in Great Britain but in other countries as well so as to guarantee this at a European level too.
With regard to the calls for a Food Agency, I would like to point out that we would be well advised to make headway on this question. In this regard, we must establish the preconditions laid down by my colleague, Mr Byrne, and in this connection I would like again to emphasise the following: I do not consider that we should go in the direction of a Food Agency along the lines of the FDA, but we should adopt the Food Agency which we already have for pharmaceutical products as a model, in other words, a European model for a Food Agency.
As far as the question of postponing the labelling is concerned, I would again like to draw your attention to the fact that the Commission' s interest is not in delaying this, but rather in ensuring that we do not get to the end of the year only to find ourselves without either a voluntary or a mandatory labelling system in place. Do not overlook one point, namely that it is of no use to make a labelling system obligatory if the data required for this is not available. After all, we would then actually be deceiving consumers with something that does not exist in reality, thus undermining our call for transparency and objectivity.
In conclusion, what we really should be concentrating on from now on is letting the facts speak for themselves. In this way, we should also encounter various emotions and, in addition to these facts, we have to demonstrate competence and transparency in this regard. On a final note, I would like to say one more thing, which is that the results of the Committee will be made available to all MEPs in electronic format today.
Thank you, Commissioner Fischler. I am sure you have the support of the entire House in trying to resolve this difficult situation.
Following Commissioner Fischler' s announcement, the Commission will be making the appropriate documents available this afternoon before the press conference. That will be made available to you on e-mail and it will also be on Parliament' s intranet.
The debate is closed.
EC-Angola fisheries agreement
The next item is the report (A5-0022/1999) by Mr Cunha, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the Protocol defining, for the period from 3 May 1999 to 2 May 2000, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Angola on fishing off Angola (COM(1999)389 - C5-0170/1999/0169(CNS)).
Mr President, Commissioner, ladies and gentlemen, in his capacity as rapporteur, Mr Cunha has called on me to present his report. The Protocol to the EU-Angola fisheries agreement, as mentioned, already expired on 2 May this year. A new Protocol was signed by both parties. This Protocol laid down the technical and financial conditions whereby Community ships are permitted to fish in Angolan waters in the period from 3 May 1999 to 2 May 2000. Apart from the extremely short period of validity of the Protocol, one year instead of three, and the fact that the tuna quota was increased, the Protocol is identical to the previous one.
This Protocol is significant for the EU, however, from the budgetary viewpoint alone. EUR 10.3 million is already a large sum in itself, and we do not even have a guarantee that we can interrupt payments in the event that Angola stipulates a closed season for shrimp fishing. Moreover, we are not making the most of our fishing entitlement, with the exception of tuna vessels where 100% of permitted capacity is taken up. Only 63% of shrimp vessel capacity is taken, and 0% of dredger capacity.
We also must give serious consideration to the funds allocated to scientific programmes (EUR 1.7 million), training (EUR 1 million) and studies (EUR 350,000). There is no clause authorising the Commission to check whether these funds are used correctly. For their part, the Angolan authorities are not obliged to account for how the funds are used. In this area, the rapporteur recommends that all payments under the agreement should be dealt with by the Angolan Central Bank. This is valid for reasons of security and transparency, especially as Angola is still in a state of war.
The Commission made a sound choice in concluding a protocol with only a one year duration because Angolan fish stocks have been exploited intensively over recent years, particularly by the Soviet fleet, which has led to a spectacular drop in catch levels. We have also heard that, as a result, licences will not be distributed to shipowners belonging to the EU. If we consider the repercussions of this, we could conclude that fishing in Angolan waters is a rather risky matter as far as the EU is concerned. Nevertheless, as the rapporteur says, we can be optimistic. The number of tuna vessels and surface longliners has increased. This is generally a reliable indicator of the state of deep-sea stocks, and so can be viewed positively. However, the Protocol does not contain any international standards regarding the conservation and rationing of fish stocks. Having a closed season is certainly an effective means of preserving fish stocks, and this has been borne out in practical and scientific terms. An international framework is necessary, however, otherwise the fear remains that Angola could abuse the close season to the detriment of the EU. The Commission has to ensure in this regard that shipowners are informed in good time, i.e. at least three months in advance.
My conclusions are as follows: The negotiations are obviously important. The current political situation in Angola is deplorable, all the more so given the fact that it is fundamentally a potentially rich and geopolitically important country. What the Protocol lacks, however, is precise information on the state of fish stocks in Angola. The Committee on Fisheries has submitted the appropriate amendments so as to obtain this information.
For this reason, we are not in a position to talk about a new fisheries agreement. The results of the negotiations should be supported however and should serve as a basis for a comprehensive Protocol or a new fisheries agreement in the future. In return, the rapporteur expects Angola to observe the interinstitutional agreement on budgetary discipline and to improve its budgetary procedure in connection with financing the expenditure arising from this fisheries agreement, which is extremely important as far as we are concerned.
) Mr President, the current Protocol to the agreement with Angola, which lasts one year, is in reality an extension of the previous one, in the hope that conditions may improve so that the Agreement may be renewed within the traditional period of three years.
We are in total agreement with this solution. On the one hand, it allows fishing to continue, within the framework of an agreement whose formulation has been generally satisfactory to both parties and which has presented no apparent problems.
On the other hand, this Protocol provides a natural step towards the signing of the new agreement, which could be under threat given the political situation in the country and the possible presence of other fleets in the event that the European Union were absent from the area.
Another piece of good news is the increase in fishing opportunities for the tuna fleet, whose number of ships has almost doubled, which indicates the more than healthy state of the fish resources in those waters.
On the other hand, the maintenance of fishing relations with Angola is, at the moment, of great importance and the least the European Union can do is to help a country which is traditionally closely connected to certain Community areas and which is enduring worrying political and economic times. There is no doubt that financial compensation is an important form of support but, nevertheless, the presence of the European fleet contributes to a greater sense of stability in the area, which can only be beneficial to international relations with Angola.
Furthermore, the presence of the Community brings a more responsible form of fishing to the area and may be an important factor in terms of balance given the presence of other fleets, particularly the Russian fleet, not to mention the aid to scientific research programmes which is included in this Protocol.
For all these reasons, and in the hope that, as Mr Cunha' s report requests, the Commission will inform this Parliament of the result of the application of this Protocol, our group, Mr President, calls for the approval of the Cunha report.
Mr President, the PSE group supports the Protocol which extends the fisheries agreement with Angola.
Both Mrs Langenhagen and Mrs Fraga have summarised the content of this agreement. It has been pointed out that it is not a new agreement, but rather an extension of the previous agreement which, in reality, was signed in 1987 and which the Community inherited from a previous agreement between Spain and Angola. With regard to its importance, it is perhaps not one of the most important, but it is a useful agreement, both for the European Union and for Angola, as Mrs Fraga has highlighted. This type of agreement - as long as they conserve biological resources, that is, they do not lead to over-fishing - also benefits those countries in which such activity is carried out, both through the financial contribution of the European Union, and through the aid which is provided, for example, in the field of professional training and scientific research.
I believe that the Commission is doing good work, but our main concern at the moment is the maintenance of fishing activity and, specifically, activity which does not lead to over-fishing, but rather the conservation of natural resources.
The European Parliament, in the amendments which the Committee on Fisheries has presented, asks the Commission to pursue the matter, to inform Parliament and the Council, at least three months before the expiry of the agreement, so that its continuation may be ensured.
Finally, Mr President, I would like to insist on the usefulness of the agreement, both for Angola and for the European Union, and we hope that the Commission will make the necessary effort so that this agreement may remain in force in the years to come.
Mr President, yesterday we were urged to approve the renewal of the EU agreement with Morocco to give Spain and Portugal fishing rights in Moroccan waters. Today we are being asked to review a similar agreement with Angola.
In my brief but eventful career as an MEP, and particularly after yesterday, I have noted a willingness of this Assembly which dares to call itself a "parliament" to act as a rubber stamp for the Commission and again I sense that this is our role. But if this Assembly is to begin to behave as a proper review body with any teeth it must begin to ask some fundamental questions about the whole principle behind these agreements.
Such evidence as we have about their operation indicates that these have been responsible for conservation disasters of the first magnitude. Effectively, an example of colonialist exploitation of the peoples of the Third World which should shame everyone in our supposedly civilised one.
In the past seven years the taxpayers of the European Union have paid out EUR 1.4 billion to the governments and elsewhere and, even in the neutral words of the Commission, it is difficult to trace where the money goes. Yet all this is to fund Spanish and Portuguese fishermen, giving them a licence to pillage Third World waters, often in flagrant disregard of the basic principles of fisheries conservation. We know from Morocco what despair this has aroused among local fishermen as they see immense damage being done to their fish stocks, simply to provide European markets with sardines and other common species on which their own livelihoods depend. The horror of what is happening down the west coast of Africa was illustrated a few years ago by Namibia. In the end it said it had had enough, so devastating was the impact of Spanish fishing there.
It is about time that we in this House said that we have had enough of it all. The result of these policies has been a conservation disaster. In fact the whole thing, it seems to me, is an insane catastrophe.
Mr President, Commissioner, ladies and gentlemen, firstly I would like to congratulate the rapporteur, Mr Cunha, on the report which he has carried out. I would like first of all to express my support for the Agreement and for the position held by the European Commission, as well as the opinion expressed by Mrs Langenhagen, Mrs Fraga and Mr Medina. And I absolutely and radically disagree with the position of the previous speaker who has demonstrated a policy which shows very little solidarity with the Member States of the European Union and the fishermen. This policy fortunately has minority support in this Parliament.
With regard to this report, I would like to point out that the fisheries agreement with Angola means a continuation of the common fisheries policy of the European Union with regard to international fisheries agreements, which contribute to the consolidation of one of the fundamental pillars of said policy. This was pointed out by Mr Crampton' s report to this Parliament in the previous legislature, this report stating that these agreements were a fundamental condition in the effort to reduce the commercial deficit in the European Union in the field of fishing, in fish supply and in order to protect direct and indirect employment in the fishing sector and in the industries related to fishing in the European regions which are heavily dependent on it. This was approved here during the last legislature.
In relation to the Cunha report on the conclusion of a new Protocol which defines the fishing opportunities and financial contribution provided for in the agreement with the Republic of Angola for the period from 3 May 1999 to 2 May 2000, I would like to point out that this is a classic Protocol, which allows for access to fishing resources during a certain period and sets a financial contribution.
Despite the fact that certain information and statistics must be borne in mind, and the Commission has promised to be very strict about this, and also bearing in mind the delicate situation that that country is in - it is in a state of war - we believe that the conclusion of this provisional Protocol is very positive, in the hope that it will be renewed for a year or that a new agreement will be reached. This is a very important country geopolitically, with a very considerable potential wealth and which the European Union has to support, clearly helping it to put an end to the serious situation which it is in. But it must help in the best way possible for both parties: Angola, on the one hand, and the Member States of the European Union and the regions involved in fishing, on the other, with the control of this Parliament and in accordance with the amendments which the Committee on Fisheries has presented with regard to this important Agreement which has, as has just been pointed out here, a considerable political dimension, as well as economic and financial dimensions.
Therefore, Commissioner, on this question and with regard to fisheries agreements in general, as was demonstrated yesterday in the important debate which we held in relation to the fisheries agreement with Morocco, you will always enjoy the favourable, generally majority, opinion of the Committee on Fisheries, and I hope that you will continue to enjoy the favourable opinion of this Parliament.
Mr President, I am taking the floor in order to lend my support to the fisheries agreement between the European Union and Angola. I am doing so for economic reasons, which have already been explained by several speakers in this Chamber but, as in yesterday' s debate on the fisheries agreement between the European Union and Morocco, also in order to help a country that is rich in natural resources, but which remains poor due to its political situation, and particularly its on-going civil war. This is why I think it important to see this agreement, in addition to the economic benefits that it brings to one of our country' s industries, also as assisting the development of an economic sector, as well as the consolidation of peace in Angola.
We agree that we must be vigilant in the way this agreement is implemented, specifically in the way funds are spent. Vigilance is also necessary in order to ensure the preservation of species and the sustainability of fishing. However, we would like to point out, Mr President, that although the words exploitation and cooperation have the same ending, there is quite a difference between them; cooperation means both parties cooperating when they are in agreement, and we do not believe that Angola sees any kind of exploitation in this agreement, otherwise they would not have renewed it the day after it expired.
Commission. (DE) Mr President, ladies and gentlemen, I would firstly like to give my heartfelt thanks to this Parliament, on behalf of the Commission, for its all in all positive assessment of the new Protocol to the fisheries agreement with Angola. Until tuna fishing is extended, this Protocol certainly assumes the potential catch quotas of the previous Protocol for the years 1996 to 1999 as well as the appendices thereto. It must also be emphasised, as a number of speakers have already said, that the Protocol is only valid for one year and more than half of this period has already lapsed in any case. This year, however, the Community and Angola will be able to redefine the future framework of their fishing relations, as has been proposed by Angola. We should therefore use this time.
What the Community is paying Angola in return for the catching opportunities afforded under the Protocol and the contribution which Community shipowners pay in the form of duties have also remained at the same level as previously. The financial consideration therefore corresponds pro rata for one year to the sum established in the previous Protocol.
As far as Parliament' s amendments are concerned, I would like, on behalf of the Commission, to assure the Committee on Fisheries that the Commission, as has been the case in the past, will inform Parliament in the appropriate manner as regards the implementation of the Protocol. We should, however, choose the most suitable form for this.
Commissioner, now that you have a new portfolio looking after fisheries you will discover that Parliament very often discusses fish on a Friday, but you have had a mixed menu this morning, for a change.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution)
Explanation of vote
Mr President, I wholeheartedly endorse this excellent report by Mr Cunha as it brings very much to the fore the principle of sustainability which is necessary for a forward-looking fisheries policy. Angola is suffering under the consequences of the Soviet colonialism which plundered this country. I therefore consider the role of the European Union to be positive and important and also regard this fisheries agreement as being an integral part of our foreign and development policy.
Mr President, to conclude, I would like to make one more personal observation: I am delighted that you have been chairing this sitting here today. That puts me in a more conciliatory frame of mind. I hope that one day you will be just as pleased to be the President of this Friday club as your predecessor, President Gutíerrez!
Thank you, Mr Posselt.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 11.10 a.m.)